Citation Nr: 1646816	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The appellant contends that her husband had active service during World War II in the Philippine recognized guerrilla forces.  She has been substituted as the appellant in this appeal in place of her deceased husband.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to a one-time payment from the FVEC Fund.

The Board denied the original claimant's claim in an April 2013 decision.  He appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the original claimant and the Secretary of Veterans Affairs (the Parties).  In the Joint Motion, the Parties agreed that remand of the Board's decision was necessary in order to request verification of the claimant's service from the service department.  

The original claimant subsequently died in January 2015.  The current appellant filed a petition to be substituted as the claimant in place of her deceased husband.  See 38 U.S.C.A. § 5121A (West 2014).  In August 2015, the Agency of Original Jurisdiction (AOJ) acknowledged the claimant's substitution.  

The Board remanded the appellant's claim for further development in April 2015 and January 2016.  The AOJ again considered and denied the appellant's claim of entitlement to a one-time payment from the FVEC Fund based on her husband's alleged service in a March 2016 supplemental statement of the case (SSOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The service department has not certified that the appellant's husband had any qualifying service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla, in the service of the Armed Forces of the United States; and there is no other satisfactory evidence of such service.


CONCLUSION OF LAW

The appellant's husband had no recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 107, 501(a) (West 2014); American Recovery and Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The original claimant was provided VCAA notice in September 2012, prior to readjudication of the claim on appeal in a January 2013 statement of the case (SOC) and the March 2016 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ assisted the appellant and her husband, as the former claimant, in substantiating this claim by attempting to obtain service department verification of the original claimant's claimed service.  There is no indication of any outstanding evidence that could substantiate the claim.  The claim does not involve a medical question.  Hence an examination or medical opinion is not required.

The AOJ substantially complied with the Board's January 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in order for the AOJ to readjudicate the appellant's claim in the first instance after receipt of a November 2015 response from the Department of the Army with respect to verification of the original claimant's United States military service.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  

II.  FVEC Fund Eligibility

Under the ARRA, a one-time benefit is provided for certain Philippine veterans to be paid from the FEVC Fund.  ARRA § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000.00 for non-United States citizens or $15,000.00 for United States citizens.  For eligible persons who accept a payment from the FEVC, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  However, nothing in the Act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

To be eligible for compensation under the FEVC fund, a claimant must have verified service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States or in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538) and was discharged or released from such service described under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted February 17, 2009).  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Report of Separation from the Armed Forces of the United States (DD Form-214), Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  

If a claimant does not submit evidence of military service, or if information submitted is insufficient, VA must request the information from the service department.  38 C.F.R. § 3.203 (2016).  Notably, under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service departments, and the VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In the present case, neither the appellant nor her husband submitted a DD Form-214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203.  While the record contains discharge orders which apparently reveal that the appellant's husband had service with the Army of the Philippines through February 1946, the document was issued by the Army of the Philippines, and not a United States service department.

In additional support of this claim, the appellant, and previously her husband, submitted several documents, including, in relevant part, an Affidavit for Philippine Army Personnel, a Philippine Army Enlistment Record, and an affidavit from an apparent former commanding officer indicating the unit her husband served in.

Based on the information and evidence provided by the appellant and her husband, the AOJ made multiple attempts to verify the service in question.  In November 2009, September 2010, November 2012, and July 2015, the National Personnel Records Center (NPRC) provided certification that the appellant's husband did not have service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla in the service of the United States Armed Forces.  

Notably, following the Court's remand of the claim, in a November 2015 Department of the Army Memorandum, the Adjutant General (AG) confirmed that, based on review of the information provided and official information contained in Army records maintained by the NPRC, none of the units identified for the appellant's husband were listed on an approved roster, and that his name was not found on any approved roster.  The AG noted that without an AGO Form 23 and corresponding unit roster, the appellant's husband's service could not be verified.   The AG further specifically noted that under guidance established by the Department of the Army, they could not accept the claimant's Certification from General Headquarters, Armed Forces of the Philippines or affidavits as verification of service.  

Where service department certification of active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  While new evidence had not necessarily been presented, the AOJ did make multiple attempts to verify the appellant's husband's service, as noted above.  

Based on the foregoing, the Board finds that the appellant has not submitted acceptable evidence of her husband's active service in accordance with the provisions of 38 C.F.R. § 3.203.  Moreover, the relevant service department confirmed that it was unable to verify the appellant's husband's service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

While the appellant's representative has contended that the Board should not rely on the Department of the Army's inability to confirm the appellant's husband's qualifying service, the representative appears to suggest that the Board should grant the appeal even without corroborating evidence.  Here, however, the service department's determination is binding on VA and is the decisive factor in the appeal.  See Capellan, 539 F.3d 1373 (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  

The pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific:  It must be shown by verification of the United States service department that a claimant has qualifying service.  Such verification is absent in this case, and the Board is bound by the law as written.  Based on this evidence, the appellant's husband may not be considered a veteran for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.  Accordingly, the benefit sought on appeal must be denied. 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


